Citation Nr: 1452102	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-14 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2012, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in October 2014, he withdrew his hearing request. 

In July 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the claim for the following reasons.

The Veteran's most recent audio examination was performed in December 2010, almost four years ago.  In light of the state of the record, the claim should be remanded for an examination to assess the current severity of the Veteran's hearing loss.  On remand, the RO should also contact the Veteran to determine whether any additional, relevant VA and/or private treatment records exist.  If so, those records should be obtained.

In addition, evidence in the file reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA).  The nature of this award, including whether it was based on disability (and which disabilities) or age, is unspecified.  From the limited record, the Board cannot conclude that there are any relevant, outstanding records in the custody of SSA.  However, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Thus, based on the circumstances of this particular case, the RO should attempt to obtain additional information from the Veteran about his award from SSA, and, if any additional information comes to light, attempt to locate such records from SSA. 

Finally, the Veteran's October 2010 statement raises a claim for TDIU as a component of his claim for a higher initial rating for his hearing loss.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  This aspect of the claim has not been developed for adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising him about what is needed to substantiate a claim for a TDIU.  Ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information and to authorize VA to contact his current and/or former employer(s) for additional information regarding his employment.

2.  Request that the Veteran identify all VA and private treatment received for his hearing loss disability since December 2010.  After obtaining any necessary authorization, obtain such records.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran must be notified.  

3.  Contact the Veteran and request that he clarify whether he is in receipt of SSA disability benefits for hearing loss and/or tinnitus.  If he answers affirmatively, then request his records from SSA in connection with his disability claim.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran must be notified.

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to evaluate the current severity of his hearing loss.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, including specifically, to what extent his hearing loss decreases his functioning in terms of performing daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning.

In addition, the examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities on the ability to work, to include whether they are sufficient by themselves to preclude him from securing and following a substantially gainful occupation given the Veteran's educational and vocational background.  (Service connection is currently in effect for hearing loss and tinnitus.  Nonservice-connected disabilities and advancing age are not for consideration.)

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  

5.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



